UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 November 2, 2015 Date of Report (date of earliest event reported) Cutera, Inc. (Exact name of Registrant as specified in its charter) Delaware 000-50644 77-0492262 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 3240 Bayshore Blvd. Brisbane, California 94005 (Address of principal executive offices) (415) 657-5500 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02. Results of Operations and Financial Condition. On November 2, 2015, we are issuing a press release and holding a conference call regarding our financial results for the third quarter ended September 30, 2015. A copy of the press release is furnished as Exhibit 99.1 to this Form 8-K. This information shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item9.01. Financial Statements and Exhibits. (d) Exhibits. ExhibitNo. Description Press Release of Cutera, Inc. dated as of November2, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CUTERA, INC. Date: November2, 2015 /s/ KEVIN P. CONNORS Kevin P. Connors President and Chief Executive Officer
